Citation Nr: 1018846	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-18 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran, whose death occurred in July 2006, served on 
active duty from June 1946 to July 1948.  The appellant in 
this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, denying the appellant's claim for 
service connection for the cause of the Veteran's death.  

Following receipt of this appeal, the Board exercised its 
authority under 38 U.S.C.A. § 7109 (West 2002) to obtain a 
medical expert opinion from the Veterans Health 
Administration (VHA) regarding one or more dispositive issues 
presented by the instant appeal.  Following the Board's 
receipt of such opinion, the appellant was provided a copy of 
the opinion obtained, and in response, she submitted further 
argument and/or evidence in April 2010 for the Board's 
consideration.  

Notice is taken that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The cause of the Veteran's death, as reported on his 
death certificate, was cardiorespiratory failure, due to or 
as a consequence of atherosclerotic heart disease and chronic 
obstructive pulmonary disease; also present at death but 
unrelated to the primary cause of death was diabetes 
mellitus.  

2.  It is at least as likely as not that the Veteran's only 
service-connected disability, traumatic encephalopathy with 
related mental impairment, caused him to increase his smoking 
of cigarettes after the occurrence of inservice head trauma 
in December 1947 and that he to continued to smoke at an 
increased rate for decades following service separation, 
leading to the onset of his fatal atherosclerotic heart 
disease and chronic obstructive heart disease and eventual 
cardiorespiratory failure.  




CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, 
disability proximately due or the result of service-connected 
traumatic encephalopathy with an associated psychiatric 
disorder contributed substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1103, 1110, 1131, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.300, 3.310, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.  

In the context of claims for service connection for the cause 
of a veteran's death, the notice should include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a claim for service connection for the cause of 
a veteran's death based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  As the disposition herein reached is 
favorable to the appellant, the need to further discuss VA's 
efforts to comply with the duties to notify and assist is 
obviated.

Service connection for the cause of a veteran's death may be 
granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
cardiovascular-renal disease, including hypertension, or 
arteriosclerosis, if manifested to the required degree within 
one year following a veteran's separation from active duty; 
or one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1103, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause. In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(b), (c).

Service connection generally requires medical evidence of a 
current disability; medical, or in some cases, lay evidence 
of the in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in- service disease or injury and the current disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim. See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

Regarding the specific area of tobacco use, the statute and 
implementing regulations applicable to claims filed on or 
before June 9, 1998, were interpreted as allowing direct 
service connection for disease or disability resulting from 
tobacco use during service or, alternatively, for disability 
due to tobacco if attributable to nicotine dependence 
acquired in service.  VAOPGCPREC 2-93; VAOPGCPREC 19-97.

Effective for claims filed after June 9, 1998, Congress 
passed a law prohibiting VA from granting service connection 
for a disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103(a); however, 
this law did not prohibit establishing service connection for 
disease or disability otherwise shown to have been incurred 
or aggravated during active service under the general laws 
pertaining to establishing service connection, to include on 
a presumptive basis.  38 U.S.C.A. § 1103(b).

The implementing regulation, 38 C.F.R. § 3.300, is as 
follows:

§ 3.300 Claims based on the effects of tobacco 
products.

(a)  For claims received by VA after June 9, 
1998, a disability or death will not be 
considered service-connected on the basis that it 
resulted from injury or disease attributable to 
the veteran's use of tobacco products during 
service.  For the purpose of this section, the 
term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-
own tobacco.

(b) The provisions of paragraph (a) of this 
section do not prohibit service connection if:

(1)  The disability or death resulted from a 
disease or injury that is otherwise shown to have 
been incurred or aggravated during service.  For 
purposes of this section, "otherwise shown" means 
that the disability or death can be service-
connected on some basis other than the veteran's 
use of tobacco products during service, or that 
the disability became manifest or death occurred 
during service; or

(2)  The disability or death resulted from a 
disease or injury that appeared to the required 
degree of disability within any applicable 
presumptive period under §§ 3.307, 3.309, 3.313, 
or 3.316; or

(3)  Secondary service connection is established 
for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).

(c)  For claims for secondary service connection 
received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an 
injury or disease previously service-connected on 
the basis that it is attributable to the 
veteran's use of tobacco products during service 
will not be service-connected under § 3.310(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service- connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.322 (2009).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen, 7 Vet. App. 439, which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c).  Under the revised 
section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

Furthermore, neither 38 U.S.C.A. § 1103(a) nor 38 C.F.R. 
§ 3.300 bar a finding of secondary service connection for a 
disability related to a veteran's use of tobacco products 
after a veteran's service, where that disability is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to a 
veteran's use of tobacco products during service.  Service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service-connected on the basis 
of being attributable to a veteran's use of tobacco products 
during service may be warranted if the following criteria are 
met: (1) the service-connected disability caused a veteran to 
use tobacco products after service; (2) if so, the use of 
tobacco products as a result of the service- connected 
disability was a substantial factor in causing a secondary 
disability; and (3) the secondary disability would not have 
occurred but for the use of tobacco products caused by the 
service-connected disability.  VAOPGCPREC 6-2003.  For 
example, a veteran service connected for a mental disorder 
which results in a nicotine dependence may establish service 
connection for disease or disability attributable to the 
effects of secondarily service-connected nicotine dependence.  
Id.

The appellant's primary contention in this case is that the 
Veteran's service-connected psychiatric or nervous disorder 
caused his smoking, which caused his COPD, which in turn 
caused his death or contributed substantially or materially 
to cause death.  The appellant asserts that the Veteran's 
smoking increased after his near-death experience in service 
in which he suffered head trauma and for which he was 
eventually service connected for its residuals.  

The record reflects that the Veteran died in December 2006 at 
the age of 78 years.  According to his death certificate, the 
immediate cause of the Veteran's death was cardiorespiratory 
arrest due to or as a consequence of atherosclerotic heart 
disease and chronic obstructive pulmonary disease.  Another 
significant condition contributing to death but unrelated to 
the Veteran's cardiorespiratory arrest was diabetes mellitus.  
No autopsy was performed.

During the Veteran's lifetime, service connection was 
established for "encephalopathy, traumatic, minimal, 
manifested by nervousness, etc."  Such disability was 
related to a near-death experience in service in which the 
Veteran slipped and fell on the deck of a ship during 
service, causing a fracture to his skull.  The Veteran had 
reported anxiety and nervousness after the incident.  With 
the grant of service connection in July 1948, a 30 percent 
disability rating was assigned.  The 30 percent disability 
rating remained in effect throughout the Veteran's lifetime.  
He never filed for an increased rating for this disability.  

The record reflects that the Veteran had an approximately 40-
year history of using tobacco products, cigarettes in 
particular; however, private medical records indicate that 
the Veteran stopped using tobacco products after his first 
heart attack in 1986.  Records further note that the Veteran 
indicated he was a "2 pack a day" smoker for approximately 
40 years prior to 1986.  Such a 40 year history of smoking 
would suggest that tobacco product use began during service.

Of record are private medical opinions, dated in August 2007 
and June 2008, from P.F.W., M.D., the Veteran's treating 
pulmonologist.  Therein, the Veteran was reported as having 
been under the care of that physician for severe, oxygen-
dependent chronic obstructive pulmonary disease.  In the 
opinion of that physician, the Veteran's disorder was most 
likely secondary to smoking one to three packs of cigarettes 
daily, and reference was therein made to an account of the 
Veteran's spouse that the Veteran's smoking habit was made 
markedly worse after his near-death experience in service 
relating to his consequent anxiety and nervous condition upon 
discharge from active duty.  In the physician's opinion, the 
Veteran's smoking and nicotine dependency were as likely as 
not caused by his nervous condition.  

Based on the complexities of the medical issues presented, 
the Board in January 2010 sought additional medical input 
from VA physicians.  One such VHA opinion from a VA 
pulmonologist, dated March 12, 2010, opined that the 
Veteran's service-connected psychiatric disability 'likely' 
increased (exacerbated) his smoking habit; it is "more 
likely" that the Veteran's 40 year smoking history caused 
his COPD; it is "more likely" that the Veteran's COPD 
contributed substantially to the his death, including by 
contribution to heart disease; atherosclerotic heart disease 
was "as likely as not " causally related to the Veteran's 
death; and it was "less likely" that the history of 
diabetes was causally related to the Veteran's death.

The bases for the VA pulmonologist's March 12, 2010 opinions 
were that the Veteran had an extensive history of smoking (2 
packs per day for 40 years) that started during active 
service; the Veteran's smoking was a coping mechanism for his 
underlying psychiatric disability; tobacco smoking is 
addictive; the relationship between tobacco smoking and COPD 
is clearly and causally established; most patients who 
develop COPD are smokers, and the Veteran had an extensive 
history of smoking; COPD is an irreversible disease, mostly 
caused by tobacco smoking, including even after cessation of 
smoking; and smoking increases substantially the risk of 
heart disease, and is causally related to atherosclerotic 
heart disease (coronary artery disease).

A separate VHA opinion document, dated March 17, 2010, 
included the opinions that it is at least as likely as not 
the Veteran's service-connected disability (post concussive 
syndrome) caused the Veteran to increase smoking cigarettes 
after the head trauma in December 1947; it is at least as 
likely as not that he continued to smoke at an increased rate 
for decades after discharge from the service; and it is at 
least as likely as not that the Veteran continued his 
increased rate of smoking until 1986.  The bases for the 
opinions included that the Veteran increased smoking 
cigarettes in December 1947 concurrent with the service-
connected injury.  

The records reviewed that formed the basis of the March 17, 
2010 opinion included:
1) Navy and VA medical records from 1947, 1948, 1949, and 
1959, 2) medical records from a primary care physician, 
pulmonologist, and several hospital discharge summaries from 
the last six years of the Veteran's life, 
3) recent claims and appeals submitted by the Veteran's wife 
and son,
4) Doctor [P.F.W]'s letter supporting the claim, 5) research 
showing  that there may be an increase in unhealthy drinking, 
smoking, or overeating in cases of post-concussive syndrome, 
and 6) research indicating that nicotine, which is the 
addictive substance in cigarettes, can decrease traumatic 
brain injury induced cognitive dysfunction.  

After a review of all the evidence, the Board finds that the 
weight of the competent evidence is at least in relative 
equipoise on the question of whether the Veteran's only 
service-connected disability, traumatic encephalopathy with 
related mental impairment, caused him to increase his smoking 
of cigarettes after the occurrence of inservice head trauma 
in December 1947 and that he to continued to smoke at an 
increased rate for decades following service separation, 
leading to the onset of his fatal atherosclerotic heart 
disease and chronic obstructive heart disease and eventual 
cardiorespiratory failure.  

Notwithstanding the bars to service connection for tobacco-
related disability set out by 38 U.S.C.A. § 1103 and 
38 C.F.R. § 3.300, there is no bar to a finding of secondary 
service connection for a disability or death related to use 
of tobacco products after the Veteran's service, as is this 
case, where that disability or death is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to a veteran's use of tobacco 
products during service.  See VAOPGCPREC 6-2003.  

In this case, the Veteran sustained significant head trauma 
in service and, on the basis of that injury and the 
accompanying mental impairment, his tobacco use increased and 
led to the onset of those disabilities directly responsible 
for his death.  Service connection was established on a 
direct basis for traumatic encephalopathy and an associated 
psychiatric disorder, without regard to the Veteran's use of 
tobacco products during service, and the VHA opinions 
obtained in this matter, which are not otherwise contradicted 
by any other evidence on file but are consistent in large 
measure with the opinion of the Veteran's treating 
pulmonologist, amply clarify the reasons for the Veteran's 
death and, most significantly, the causative role of the 
Veteran's tobacco use via cigarette smoking in producing 
those entities responsible for his death, namely, 
cardiorespiratory failure, atherosclerotic heart disease, and 
chronic obstructive pulmonary disease.  In particular, such 
opinions establish that the Veteran's rate of cigarette usage 
increased following in-service head trauma he suffered in 
December 1947, that such increased usage continued in the 
years following service, and that such increased usage in 
service and thereafter was directly attributable to the 
Veteran's single service-connected disability.  Moreover, 
direct linkage between the Veteran's cigarette smoking and 
the onset of his fatal cardiopulmonary arrest and related 
atherosclerotic heart disease and chronic obstructive 
pulmonary disease is demonstrated.  

Resolving reasonable doubt in the appellant's favor, the 
Board finds that disability proximately due or the result of 
service-connected traumatic encephalopathy with an associated 
psychiatric disorder contributed substantially or materially 
to cause the Veteran's death.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


